BLD-136                                                     NOT PRECEDENTIAL

                    UNITED STATES COURT OF APPEALS
                         FOR THE THIRD CIRCUIT
                              ___________

                                  No. 13-3757
                                  ___________

                        FERNANDO ARTURO HASBUN,
                                              Appellant

                                        v.

      WARDEN MONMOUTH COUNTY CORRECTIONAL INSTITUTION;
  CHRISTOPHER SHANAHAN, in his official capacity as New York Field Office
 Director for Detention and Removal; JOHN T. MORTON, in his official capacity, as
   Assistant Secretary of the U.S. Immigration and Customs Enforcement Agency;
 SECRETARY UNITED STATES DEPARTMENT OF HOMELAND SECURITY;
             ATTORNEY GENERAL UNITED STATES OF AMERICA
                     ____________________________________

                  On Appeal from the United States District Court
                           for the District of New Jersey
                         (D.N.J. Civ. No. 3-13-cv-01409)
                   District Judge: Honorable Freda L. Wolfson
                   ____________________________________

                Submitted for Possible Summary Action Pursuant to
                    Third Circuit L.A.R. 27.4 and I.O.P. 10.6
                               December 19, 2013

          Before: AMBRO, CHAGARES and VANASKIE, Circuit Judges

                         (Opinion filed: January 6, 2014)
                                   _________

                                    OPINION
                                    _________


PER CURIAM
       Pro se appellant Fernando Arturo Hasbun appeals from an order of the District

Court denying his petition for a writ of habeas corpus. We will summarily affirm

because the appeal does not present a substantial question.

       Hasbun is a citizen of the Dominican Republic and a lawful permanent resident of

the United States. In 2008, he pleaded guilty to a drug offense in state court and was

sentenced to a term in prison. On July 25, 2012 – more than four years after he was

released from prison, but before he completed his term of probation – Hasbun was

detained pursuant to 8 U.S.C. § 1226(c), which requires detention without a bond hearing

for aliens convicted of certain crimes. See Sylvain v. Att’y Gen., 714 F.3d 150, 154-55

(3d Cir. 2013). In March 2013, Hasbun filed a pro se habeas petition arguing that he was

entitled either to release from detention or a bond hearing because the Government lost

the authority to detain him under § 1226(c) when it did not do so immediately following

his release from state custody. The District Court dismissed the petition, relying upon

our decision in Sylvain. Hasbun appealed, and the Government seeks summary

affirmance.1

       The District Court had jurisdiction under 28 U.S.C. § 2241, and we have

jurisdiction under 28 U.S.C. § 1291. In Sylvain, we held that immigration officials do

not lose the authority under § 1226(c) to take an alien into mandatory detention even if


1
 Hasbun also filed a motion for a stay of removal, which we construed as a timely
petition for review of a Board of Immigration Appeals decision rendered after Hasbun
appealed the denial of his habeas petition. The petition for review was transferred to the
United States Court of Appeals for the Second Circuit, the proper venue for the matter.
                                             2
they do not do so immediately upon the alien’s release from state custody. See Sylvain,

714 F.3d at 161. Hasbun has not presented any argument distinguishing his claim from

the one presented in Sylvain, nor do we perceive any distinction. Therefore, the District

Court properly concluded that Sylvain controls the outcome of this case.

       Accordingly, we will grant the Government’s motion to the extent it seeks

summary affirmance of the District Court’s order denying Hasbun’s habeas petition. See

3d Cir. L.A.R. 27.4; I.O.P. 10.6.




See 8 U.S.C. § 1252(b)(2).
                                            3